Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment filed on 12/01/2021 is acknowledged and the examiner has noticed that the claims 39-40 are currently amended. 
Claim Objections
Claims 39-41 are objected to because of the following informalities:  Adding “A” to various components, such as “connecting pipe A” of claim 39, cover plate A of claim 40, a baffle plate A and tube connector A of claim 41” creates unnecessary confusion within the claim. Appropriate correction of both is required.
Also “a each of the heat conduction” of claim 39 (line 7) being a mistake in grammar and needs to be changed to “each of the heat conduction” by deleting “a” before “each” 
	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an internal hole” of claim 39 (line 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Regarding claim 39, it is unclear to understand the claimed element of “a shape of a periphery of the first connecting pipe is identical to an internal hole of the conduction chamber” (lines 12-14). It is unclear about what exactly the applicant is referring an internal hole identical to the conduction chamber that has varied shapes (lines 2-3, a semicircle, a circle, a squircle, a rounded rectangular or a rhombus) or any of these? The examiner has presumed that the applicant intends to claim a cavity or a chamber similar to a conduction chamber of the connecting pipe.  											It is also very unclear about the claimed limitation (line 23) “the horizontal tube connectors is sleeved around three peripheral direction” and fails to understand phrase “three peripheral direction” w. r. t. a tube connection. Is it a topside (top direction), bottom side (bottom direction) and a vertical side *vertical direction)? The examiner is interpreting this as a tight regular tube connection on its periphery.  											The applicant initially claims a single “a tile” (see preamble, a multi-functional multi-purpose tile, line 1) then starts claiming a plurality thereof. In other words, “each of the connecting pipes” (lines 17-18) lacks antecedent basis. The examiner interprets this as if applicant has claimed a plurality of connecting pipes or tiles.											The claims (39-42) are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
		

Allowable Subject Matter
6.	Claim 39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
7.	Claims 40-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Claim 39 would be allow able if the 112’s are fixed in accordance with the examiner's interpretation as outlined in the rejections above. Claim 39 is allowable because applicant has claimed a specific connection between different parts that would necessitate a rejection with impermissible hindsight, references involving interrelated concepts and components. To be clear, the examiner has interpreted applicant is positively reciting at least two tiles, the horizontal connector, and the connection between at least two tiles, and the connector between the tiles and the horizontal connector. The examiner's statement of allow ability is based upon this interpretation.		
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519. The examiner can normally be reached during Monday-Thursday between 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762